Citation Nr: 0522786	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board issued a decision in this case in May 2004, denying 
the claimed benefit.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2005, pursuant to a Joint Motion 
for Remand, the Court vacated the Board's May 2004 decision 
and remanded the matter to the Board for further action, as 
set forth in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Joint Motion indicated three deficiencies in the Board's 
decision.  Stating that the Board had failed in its duty to 
assist the veteran, the Joint Motion indicated that a remand 
was required to fulfill that duty.  The Joint Motion also 
stated that "the Board did not adequately explain how it 
concluded that no disorder was noted during service to allow 
the Appellant to understand it or allow the Court to conduct 
judicial review."  The Joint Motion cited the Court's 
discussion in Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Regarding the failed duty to assist, the Joint Motion stated 
that medical reports from a private physician should be 
requested, including the reports of evaluations that 
physician had requested.  The Joint Motion also noted that 
the RO had not followed up on its June 2002 request for 
records of the veteran's VA treatment in 1946, from the 
National Personnel Records Center.  

The Board is confident that the RO will also provide any 
appropriate additional notice required under the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations.

Therefore, this case is REMANDED to the RO for the following 
additional action:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for a genitourinary disorder 
since August 2001.  In particular, the RO 
should request copies of renal 
ultrasound, MRI, and X-ray studies and 
neurological and endocrinological 
consultations requested by Curtis L. 
Hitt, M.D., in May 2000.  With any needed 
signed releases, the RO should request 
copies of the records of all such 
treatment.  All records so obtained 
should be associated with the claims 
file.  

2.  The RO should follow-up on its June 
2002 request for records of the veteran's 
VA treatment in 1946, from the National 
Personnel Records Center (NPRC).  If the 
NPRC is unable to locate any such 
reports, the RO should document that fact 
in the record and should notify the 
veteran of that fact.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim, with particular 
consideration of whether a genitourinary 
disorder was noted during service, as 
contemplated by Savage.  If action taken 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this Remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this Remand is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



